Name: Council Regulation (EEC) No 1127/78 of 22 May 1978 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: plant product;  food technology;  agricultural structures and production
 Date Published: nan

 No L 142/24 Official Journal of the European Communities 30. 5 . 78 COUNCIL REGULATION (EEC) No 1127/78 of 22 May 1978 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the aforesaid Regulation provides that a bal ­ anced relationship should be maintained between potato starch and maize starch prices and that the production refund should be the same for both prod ­ ucts ; whereas, however, in order to maintain this bal ­ anced relationship and taking into account the increas ­ ing advantage enjoyed by the maize starch industry, particularly because of the by-products obtained from such manufacture, a premium should be paid to potato starch producers ; Whereas, in view of the possibility of substitution in the brewing industry between, on the one hand, starch and, on the other, maize groats and meal and broken rice, the level of the production refund to be granted for maize used by the maize industry in the manufacture of groats and meal for use by the brewing industry in the production of beer and for broken rice used for the same purpose should be such as to achieve a balance between the cost of supplying the brewing industry with either starch, maize groats and meal or broken rice; whereas this objective could be achieved by fixing the refund for maize intended for the manufacture of groats and meal at the same level as the refund granted for maize for the manufacture of starch and, also, by fixing the refund on broken rice used in the brewing industry at the same level as the refund on broken rice intended for the manufacture of starch, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1125/78 (2), and in particular Article 11 (4 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1126/78 (4), and in particular Article 9 (2 ) thereof, Having regard to the proposal from the Commission, Whereas, in view of the possibility of substitution in the bakery industry between starch and quellmehl, the level of the refund to be granted for maize and common wheat used for the production of quellmehl intended for human consumption should be such as to achieve a balance between the cost of supplying the bakery indus ­ try with either starch or quellmehl ; whereas this object ­ ive could be achieved by fixing the production refund for maize and common wheat for the manufacture of quellmehl intended for use in the bakery industry at the same level as that fixed in Council Regulation (EEC) No 2742/75 of 29 October 1975 for production refunds in the cereals and rice sectors ( 5), as last amended by Regulation (EEC) No 2139/77 (6), for the production of starch from maize or common wheat; Whereas, in view of the situation which will exist as from the beginning of the 1978/79 marketing year, particularly as a result of the increase in Community farm prices for that marketing year, the minimum price paid to the producer of potatoes intended for starch manufacture should be adjusted; HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 2742/75 is hereby amended to read as follows : 'Article 1 1 . Member States shall grant a production refund of 17-00 units of account per tonne for maize for the manufacture of starch and of quellmehl in ­ tended for use in the bakery industry. 2 . Member States shall grant a production refund of 24-29 units of account per tonne for common wheat for the manufacture of starch and quellmehl intended for use in the bakery industry. f 1) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) See page 21 of this Official Journal . (3) OJ No L 166, 25 . 6 . 1977, p. 1 . (4) See page 23 of this Official Journal . ( 5) OJ No L 281 , 1 . 11 . 1975 , p. 57. (6) OJ No L 249, 30. 9 . 1977, p. 1 . 3 . Member States shall grant a production refund of 20-89 units of account per tonne for broken rice for the manufacture of starch.' 30. 5 . 78 Official Journal of the European Communities No L 142/25 ing to maize groats and meal and to broken rice and in Article 1 relating to quellmehl shall be limited to the quantities of maize groats and meal, broken rice and quellmehl actually used in the Community by the brewing industry for the production of beer, by the glucose industry or by the baking industry.' Article 2 In Article 3 ( 1 ) of Regulation (EEC) No 2742/75 , the amount ' 175 units of account' shall be replaced by ' 178-50 units of account' with effect from 1 August 1978 . Article 3 The following Article 3a shall be added to Regulation (EEC) No 2742/75 : 'Article 3a For the duration of the 1978/79 cereals marketing year, Member States shall grant a premium of 10.00 units of account per tonne of potato starch payable to the starch manufacturer.' Article 5 The following Article 7a shall be included in Regulation (EEC) No 2742/75 : 'Article 7a The production refunds for maize and common wheat used in the manufacture of quellmehl in ­ tended for use in the bakery industry shall be granted until the end of the 1978/79 marketing year only. Production refunds for the products referred to in Articles 1 , 2 and 4 used in the brewing industry in the production of beer shall be granted until the end of the 1978/79 marketing year only.' Article 4 Articles 4 and 5 of Regulation (EEC) No 2742/75 shall read as follows : 'Article 4 1 . Member States shall grant a production refund for maize groats and meal for the manufacture of glucose under subheading 17.02 B II of the Com ­ mon Customs Tariff ( x ) by the process known as direct hydrolysis . The production refund per tonne of maize groats and meal so used shall be 20.91 units of account. 2 . Member States shall grant a production refund of 17.00 units of account per tonne of maize used by the maize industry for the manufacture of groats and meal used by the brewing industry in the pro ­ duction of beer. 3 . Member States shall grant a production refund of 20-89 units of account per tonne of broken rice used by the brewing industry in the production of beer. Article 5 Member States shall take all necessary measures to ensure that the refund referred to in Article 4 relat Article 6 At the request of the interested party, production re ­ funds intended for :  common wheat and maize used in the manufacture of quellmehl used in baking,  maize intended for the manufacture of groats and meal and broken rice used in brewing for the pro ­ duction of beer shall be granted with effect from 19 October 1977. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1978 . For the Council The President K. HEINESEN